DETAILED ACTION
This First Action is in response to Application No. 16/984,236 originally filed 08/04/2020. The amendment filed concurrently therewith presented also on 08/04/2020 which provides cancellation of claims 1-9 and adds claims 10-18 is hereby acknowledged. Currently Claims 10-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,789,035. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the already granted patent and thus correspond in scope as the broader claims fully encompass the scope of the already granted patent.
Instant Application 16/984,236
United States Patent No. 10,789,034
10. (New) A communication system, comprising: a communication terminal for communicative connection to another communication terminal, of a plurality of communication terminals, via a network; and a management system connected to the network, 
wherein the management system includes a memory to store user information in association with respective transmission sources of stroke data, the respective transmission sources having corresponding account information, and management circuitry configured to extract, from the memory, upon receiving particular stroke data and particular account information of a particular transmission source of the particular stroke data, particular user information that is associated with the particular account information; and wherein the communication terminal includes circuitry configured to receive, from the management circuitry, the particular stroke data, which is generated by and initially transmitted from the another communication terminal corresponding to the particular account information, receive, from the management circuitry, the extracted particular user information that is associated in the memory with the particular account information of the particular transmission source of the particular stroke data, and perform control that displays a first image generated based on the received particular stroke data and a second image generated based on the received particular user information, in association with each other.
1.  A communication system, comprising: a communication terminal for communicative connection to another communication terminal, of a plurality of communication terminals, via a network;  and a management system connected to the network, wherein the communication terminal includes a receiver configured to receive first stroke data generated by and initially transmitted from the another communication terminal;  and circuitry configured to receive particular name information that is associated with a transmission source of the first stroke data, the particular name information being managed by the management system, and perform control that displays a first image based on the first stroke data and a second image based on the received particular name information in association with each other, 
wherein the management system includes a memory to store name information in association with respective transmission sources of stroke data, and store first sign information indicating signs in association with the respective transmission sources of the stroke data, and management circuitry configured to extract, from the memory, upon receiving the first stroke data, the particular name information that is associated with the transmission source of the first stroke data;  determine, when receiving second sign information that is initially transmitted together with the first stroke data from the another communication terminal, whether the second sign information matches first sign information that is associated in the memory with the transmission source of the first stroke data, and transmit the extracted particular name information to the communication terminal, in response to a match between the first sign 

9.  A method for controlling a communication system including a communication terminal for communicative connection to another communication terminal, of a plurality of communication terminals, via a network, and a management system connected to the network, and including a memory to store name information in association with respective transmission sources of stroke data, and store user information in association with respective address information of the transmission sources of the stroke data, the method comprising: receiving, by the communication terminal, first stroke data generated by and initially transmitted from the another communication terminal;  receiving, out of the name information stored in the memory, particular name information that is associated with a transmission source of the first stroke data;  performing, by the communication terminal, control that displays a first image based on the first stroke data and a second image based on the received particular name information in association with each other;  extracting, from the memory by the management system, upon receiving the first stroke data, the particular name information that is associated with the transmission source of the first stroke data, and transmitting the extracted particular name information to the communication terminal;  and extracting, from the memory by the management system, when receiving particular address information that is initially transmitted together with the first stroke data from the another communication terminal, user information that is associated with the particular address information, and transmitting the 


	Further depending claims 11-13 and 15-18 recite similar language as those in the granted patent and are rejected under similar rationale.

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626